DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deployable handle attached to the base (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
	on page 1, “With or Without” should be --With or without--;
	on page 2, second full paragraph, “to be place” should be --to be placed--, and “and contents things” should be --and contents--; and
	on page 13, “planer” should be --planar--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Both of these claims include the limitation that the base creates a “higher moment of inertia.”  This recitation, however, causes these claims to be indefinite as it is unclear what the moment of inertia is higher than.  
		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by THD Thermodyn (DE 20 2013104517, see attached machine translation, hereinafter “THD”).
Regarding claim 14, THD discloses a golf bag carrier comprising: 
a planar base (20) with opposing upper and lower base surfaces (e.g.., the top and bottom surfaces) and right and left arm assemblies (203; see Fig. 8) attached to or extending from the outer base wall;
a lightweight golf bag (2) attached to the base; 
first and second wheels (10) with wheel axles that are detachably connectable to the right and left arm assemblies respectively (see e.g., Fig. 8 and the top of page 2 of the translation discussing how the wheels are attached to the base);
wherein the planar base comprises substantially equally sized opposing first and second base portions (see e.g., Fig. 8 showing a generally round base 20 with substantially equally sized halves/portions), and wherein the first base portion (e.g., the top half of the base as shown in Fig. 8) include the right and left arm assemblies (203), which extended outward, away from the outer base wall, realizing a base with a high moment of inertia such that the golf bag and base resist tilting, tipping or twisting (implicit to the placement of the base and wheels at the bottom of the golf bag and the opposite positioning/spread of the wheels is that the system will resist twisting when on the wheels); and 
wherein the golf bag portion is lightweight due to a golf bag construction of lightweight, high strength materials and a base aid wheel construction of high-strength, lightweight materials (see e.g., the top/middle of page 2 of the translation discussing the lightweight nature of the system along with page 1 discussing how it is desirable to make a golf bag more easily transportable, which reads upon the use of lightweight materials, that the combined device is used to transport a loaded golf bag reads upon the materials used being high strength).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over THD in view of Cheldin (7,114,730).
	Regarding claims 1, 4-5, 9-13, 15, and 20, THD discloses a golf bag carrier and method of using a carrier, comprising: 
	a planar base (20) with opposing upper and lower base surfaces (e.g., top and bottom surfaces), and right and left arm assemblies (203; see Fig. 8) attached to or extending from an outer perimeter of the planar base;
	a golf bag (2) with an open top end, and a bottom end arranged opposite the top end that is attached to or integral with the base (e.g., the golf bag is fastened/attached to the base; see e.g., the top of page 2), wherein the bag includes a handle (see middle of page 3);
	first and second wheels (10) detachably connectable to the right and left arm assemblies (203), respectively; and 
	a stand device (202); and
	wherein the right and left arm assemblies (203) are adapted to maintain a low center of gravity and to enable the first and second wheels to be detachably removed from the base of the golf bag carrier to facilitate carrying and storage (see e.g., the top/middle of page 2 of the translation discussing the lightweight nature of the system along with page 1 discussing how it is desirable to make a golf bag more easily transportable).
	THD discloses that the system includes a stand (202) on the side of the base opposite to the side having the wheels (see e.g., Fig. 8), but does not disclose that the bag has an automatically deployed bag stand.
	Cheldin teaches another golf bag including a bottom base (12) having removable wheels (26) on one side of the base and on the opposite side of the base/bag is an automatic stand device deployment mechanism (42; see e.g., Fig. 1-2 showing the linkage running up from the base up to the pivots near the top of the bag).  Cheldin provides that the bag stand mechanism deploys when placed onto the ground (see Fig. 1) and retracts when rolled or carried (see Col. 4, lines 61-65).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the carrier of THD to include an automatic bag stand opposite to the unit’s wheels as taught by Cheldin to arrive at the claimed device and methodology.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding a prop to a golf bag to avoid having to balance the bag vertically when not transporting the bag) to known devices (e.g., golf bags) ready for improvement to yield predictable results.
	Regarding claim 2, THD further discloses that the wheels (10) include axles (11) and that the axles are captured by a connection mechanism for holding and releasing the axles (e.g., via fasteners 208).  
	Regarding claims 3 and 16, as discussed above with respect to claim 1, the THD/Cheldin combination provides for the recited wheeled stand bag device with the automatically deployed stands opening when the device is tilted in their direction and which retract when the device is tilted to roll on its wheels (see e.g., Figs. 1-3 of Cheldin showing the deployed stand when tilted in that direction).
	Regarding claims 17-19, THD further discloses that the wheels can be releasably secured by actuating an actuating portion of a locking means used to secure the wheels to the base (see e.g., bottom of page 2).  It would be obvious to one skilled in the relevant art to using a pressing/depressing motion to unlock a wheel.  A person of ordinary skill in the art would have been motivated to do so at least because doing so constitutes a simple substitution of one known element (a press to unlock latching element) for another (a generic actuator for a latching mechanism) to obtain predictable results.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over THD in view of Cheldin as applied to claim 4 above, and further in view of Ortega (US 2004/0035728).  
	Regarding claims 6-8, while THD discloses that the system can include a pull handle and that the system is sufficiently rigid to allow the rolling transport of a loaded golf bag, it does not disclose that the handle is attached to the base and deployed from the bag, that the handle is telescopic, or that the bag includes reinforcing rods/stays.
	Ortega teaches another golf bag having removable wheels in its base (202).  The golf bag including a telescoping handle (114, 120, 210) that passes through the bag (see Figs. 1B and 2) and which has both the handle (210) and reinforcing rods (212) projecting upwardly from the base (202). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the golf bag system of the THD combination to include the base-mounted telescoping handle and support rods taught by Ortega to arrive at the claimed device. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using spaced rods along the length of a transporter to reinforce/rigidify the body while keeping weight/costs down; and using a telescoping feature to reduce storage space) to known devices (e.g., wheeled cases having elongated tubular bodies that are transported manually) ready for improvement to yield predictable results.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618